I write separately merely to note my observation that the result in this case might be different if there were evidence that Hill had qualified the consent he gave to the officers to enter the residence where he and his mother were living. In my view, if an individual's consent to enter premises is both necessary and sufficient, then that individual necessarily has standing to object if the ensuing search exceeds the scope of that consent and there are no independent justifications for the search. Otherwise, the person giving consent would be helpless when, after having given the officers permission to enter the premises for the purposes of searching his own areas, only, the officers proceed to search the areas of others, whose privacy interests that individual had not intended to compromise. If that were the law, then a person in Hill's position, intending to protect his mother's privacy, would have to refuse the police permission to enter the premises at all, rather than extending permission to enter the premises for the limited purpose of searching his own areas within the premises. That would impede law enforcement, by making it impossible for the suspect of their *Page 450 
investigation to give an enforceable limited consent to invade his own privacy, but not that of others.
This is merely theoretical in the case before us, because there is no evidence in the record that Hill qualified the consent he gave the officers to enter the premises to conduct a search.
                               * * * * * *
Copies mailed to:
Carley J. Ingram
Charles McKinney
Hon. Patrick J. Foley